Appeal, from judgment, Supreme Court, Bronx County (Caesar D. Cirigliano, J.), rendered April 6, 2000, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first and third degrees and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 20 years to life, 6 to 12 years and 1 year, respectively, held in abeyance, and the People directed to make the search warrant application and the transcript of the confidential informant’s testimony available to this Court for its in camera review.
This matter, in which the suppression court employed the procedures set forth in People v Castillo (80 NY2d 578 [1992], cert denied 507 US 1033 [1993]), requires our review, in camera, of the search warrant materials in order to determine whether the issuance of the search warrant was supported by probable cause.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur—Buckley, P.J., Mazzarelli, Andrias, Saxe and Williams, JJ.